Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 Claims 1-15 are currently pending in a Response of 04/15/2022 and Claims 10-12 have been withdrawn and accordingly, claims 1-9 and 13-15 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 04/15/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the claim objection, and the 112(a) and (d) rejections are withdrawn by way of applicant’s amendments/arguments. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New grounds of rejections --- as necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 7 and 13 recites “the nanoparticles comprises polymer”, but it is not clear whether the recited polymers of claims 7 and 13 are the same polymer as the biodegradable polymer of claim 1, and otherwise, different polymers from the biodegradable polymer of claim 1? Appropriate correction and/or explanation is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9 and 13-15 are rejected under 35 USC 103 as being obvious over Lu et al., “Paclitaxel-Loaded Gelatin Nanoparticles for Intravesical Bladder Cancer Therapy”, Clinical Cancer Research, vol. 10, pp. 7677-7684, 2004 (hereinafter “Lu”) in view of Cone et al. (WO2016/123125A1, filing date of 1/36/2026, publication date: 2016-08-04, hereinafter “Cone”) and/or Ensign et al. (US2015/0297531A1, of record) and further in view of Hochberg et al. (WO2016/178233A1, hereinafter “Hochberg”). 

Applicant claims including the below claim 1 filed on 04/15/2022:

    PNG
    media_image1.png
    496
    820
    media_image1.png
    Greyscale

Please note that the features of “the particles are endocytosed at the bladder urothelium to release the agent into the urothelial epithelium” in the claimed element (a) and “the released agent is transported through the urothelial epithelium” in the claimed element (b) are functional languages/intended uses in the claimed formulation, which are not structurally limiting the claimed formulation. In this context, please see MPEP 2114 states that functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 35 U.S.C. 103 may be appropriate. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) (“[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art”). Further see case law stating that an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). It is noted that where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Accordingly, it is then Applicant's burden to prove that the prior art formulation would not necessarily or inherently possess the claimed characteristics. Here, in the instant case, the claimed invention is not directed to a method for treating a certain disease, e.g., bladder cancer, and but rather to a hypotonic formulation and thus “the nanoparticles of the formulation are endocytosed and the released agent is transported into the urothelial epithelium” would be inherent when the prior art teaches the same formulation. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Lu teaches paclitaxel-loaded gelatin nanoparticles for intravesical bladder cancer therapy (title); the particle size ranges from 600 to 1,000nm which overlaps the instant range of maximum diameter of one micron, and the paclitaxel-loaded nanoparticles (paclitaxel is entrapped in the nanoparticles) were active against human RT4 bladder transitional cancer cells; in the experiments, in the dog given paclitaxel-loaded gelatin particles, the drug concentrations in the urothelium and lamina propria tissue layers were 2.6x the concentrations Cremophor formulation and thus paclitaxel-loaded gelatin nanoparticles represent a rapid release, biologically active paclitaxel formulation that can be used for intravesical bladder cancer therapy(abstract); after emptying urine from the bladder, an intravesical dose of paclitaxel-loaded gelatin nanoparticles containing 1,000 μg of paclitaxel dispersed in 20ml physiologic saline, was instilled into the bladder (page 7679, right column, first para.) in which gelatin nanoparticles would bound to the paclitaxel, and since intravesical administration requires to put nanoparticles directly into the bladder, the instantly claimed functional language/intended uses would be implicit; and the average concentration of total paclitaxel (free plus bound and/or nanoparticle-entrapped drug) in bladder tissue sections comprising urothelium and lamina propria was 7.4± 4,3 μg/g tissue (abstract and page 7681, right column) (instant claim 1 (in part), claims 2, 4, 8, 9, 13 & 14). 
However, Lu does not expressly teach hypotonic medium for urothelium of instant claims 1 and 5; PEG coating of instant claim 3; and various active agents of instant claims 8-9. The deficiencies are cured by Cone and/or Ensign. 
Cone teaches hypotonic hydrogel formulation for enhanced transport of active agents at mucosal surfaces (title); the mucosa is the inner layer of any epithelially-lined hollow organ (e.g., bladder) (page 1, lines 17-20); the hypotonic polymeric gel formulations for drug delivery, especially via hydrogel depos or barrier coatings on mucosal epithelia (page, 5, lines 7-9) wherein the polymers contains preferably poloxamers (=elected species) or PEG that have been developed for enhanced delivery through mucus of therapeutic, diagnostic, prophylactic or other agents, to epithelial tissues, especially those having a mucosal coating (page 11, lines 12-15, page 12-13, and the Examples – PSPEG nanoparticles) in which the polymers read on instant claim 7; the said agents include anti-inflammatory, neuroactive agent, chemotherapeutics, antiproliferative (anti-cancer or endometriosis), cisplatin (=elected species), carboplatin, oxaliplatin, paclitaxel, docetaxel, doxorubicin, gemcitabine, bleomycin, daunorubicin, epirubicin, idarubicin, mitomycin, valrubicin, etc. (page 17 – page 18, line 5) which reads on the instantly claimed agents; the hypotonic carrier can be distilled water containing one or more osmolality modifying excipients such as NaCl, etc. and have any osmolality less than the effective isotonic point (the concentration at which fluid is neither absorbed nor secreted by the epithelium) at that mucosal surface; and the isotonic point varies for different mucosal surfaces and different buffers, depending on active ion transport at that epithelial surface; physiological osmolality for human blood is in the range of about 280 to about 310 mOsm/L (page 14, line 10- page 15), and e.g. isotonic point in the vagina for sodium-based solutions to be about 300 mOsm/L, but in the colorectum, it is about 450 mOsm/L and in some embodiments the solution has a tonicity from 50 mOsm/L to 280 mOsm/L, from 100 mOsm/L to 280 mOsm/L, from 150 mOsm/L to 250 mOsm/L, from 200 mOsm/L to 250 mOsm/L, from 220 mOsm/L to 250 mOsm/L, from 220 mOsm/L to 260 mOsm/L, from 220 mOsm/L to 270 mOsm/L, or from 220 mOsm/L to 280 mOsm/L ([0057]); the hypotonic gel forming formulations can be applied as a liquid to a mucosal coating on an epithelial surface of a subject in need of a therapeutic, prophylactic, diagnostic, or nutritional effect; by applying the gel-forming compositions as a hypotonic formulation, water is absorbed into the epithelial tissue, and water absorption provides for concentration of the gel-forming polymer at the surface, resulting in uniform gel formation at the surface, and drug agents or excipients in the gel-forming composition can become entrapped in the gel and can be released at or into the surface (page 18, line 21 – page 19, line 12); the hypotonic carrier can be water such as the main component such as distilled water containing one or more osmolality modifying excipients  or includes glucose, mannitol solution, various buffers (phosphate-buffers, tris-buffers, HEPES) (page 14, lines 10-18 and page 15, lines 1-12)); and the hypotonic gel forming formulation contains PEG polymer and copolymer, poloxamer, etc. which form a uniform gel coating when administering hypotonically to mucosal epithelial surface (page 12, line 7-33); and the nanoparticles of hypotonic formulation has 100nm (see the Examples) which would be encompassed by the instant maximum ranges of 1000nm or 500nm (instant claims 1 (in part), 3, 5, and 7-9).
Ensign teaches localized delivery of the therapeutics via biodegradable nanoparticles provides advantages over systemic drug administration, including reduced systemic side effects and controlled drug levels at target sites ([0006]); nanoparticle hypotonic formulations with enhanced mucosal penetration; the formulations are suitable for delivery drugs with muco-inert (that is, non-adhesive) mucus-penetrating nanoparticles (MPP) and the hypotonic formulations markedly increased the rate at which drugs and MPP reaches the epithelial surface including deep into the vaginal folds, and the hypotonic formulations have vehicles having osmolality, preferably ranging from 20-220mOsm/kg which is within the claimed range of less than 300mOsm/Kg, provided rapid and uniform delivery of MPP to the entire vaginal surface with minimal risk of epithelial toxicity (abstract); the formulation comprises therapeutic agent such as doxorubicin ([0022]) or small molecule, protein, polysaccharide or saccharide, nucleic acid molecule and/or lipid ([0082]) including analgesics, anti-inflammatory drugs, antipyretics, antidepressants, antiepileptics, antipsychotic agents, neuroprotective agents, anti-proliferatives, such as anti-cancer agent, anti-infectious agents, such as antibacterial agents and antifungal agents, antihistamines, antimigraine drugs, antimuscarinics, anxiolytics, sedatives, hypnotics, antipsychotics, bronchodilators, anti-asthma drugs, cardiovascular drugs, corticosteroids, dopaminergics, electrolytes, gastro-intestinal drugs, muscle relaxants, nutritional agents, vitamins, parasympathomimetic, stimulants, anorectics and anti-narcoleptics ([0084]) (instant claims 8-9 – therapeutic agent) and biocompatible polymer such as poloxamers, polyamino acids such as PLL, polyvaleric acid and poly-L-glutamic acid, PLA, PGA, PLLGA, PDLA, PLLA, PGA, polyalkylene such as polyethylene, PEO, PEG, PVC, etc.  ([0058]) (instant claim 7 - polymers); the particles are administered to penetrate to the mucus for drug delivery to the mucosa and the particles described herein contain a surface-altering material which can enhance transport through the mucus, and for example, PEG-containing block copolymers can self-assemble to form dense, muco-inert PEG coatings on the surface of emulsion droplets formed by the emulsification method ([0080]), and the particles of the therapeutic, diagnostic, prophylactic and/or nutraceutical agent is coated with mucosal penetration enhancing coating which can be non-covalently associated with the agent and MPP penetrated the mucus barrier all the way to the underlying epithelium, producing a continuous layer of particles in both rectal and vaginal tissue ([0063] and [0246]) or the particles have encapsulated therein, dispersed therein, and/or non-covalently associate with the surface one or more therapeutic agents ([0082]), or in some embodiments, the particles are particles of an active agent, such as a therapeutic, diagnostic, prophylactic, and/or nutraceutical agent (i.e., drug particle) that is coated with a mucosal penetrating enhancing coating. In other embodiments, the particles are formed of a matrix material, such as a polymeric material, in which the therapeutic, diagnostic, prophylactic, and/or nutraceutical agent is encapsulated, dispersed, and/or associated and the coating material can be covalently or non-covalently associated with the drug particle or polymeric particle, and “mucus-penetrating particle” or “MPP”, as used herein, generally refers to particles which have been coated with a mucosal penetration enhancing coating ([0055]); and therapeutic molecules entrapped in the particles can be released over prolonged times at predetermined rates ([0032]).
However, Lu in view of Cone and/or Ensign does not expressly teach osmolality of bladder of less than 400mOsm/kg of instant claims 1 and 6. The deficiency is cured by Hochberg. 
Hochberg teaches the osmolality of human blood is approximately 280 to 310 mOsmol/L, and the osmolality of bladder is 280mOsm/L which is slightly hypotonic or up to 300mOsm/L depending on the excipients (page 225, first para.) which overlaps the instant range of less than 400mOsm/kg or less than 220mOsm/kg (instant claims 1 and 6 - osmolality).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant invention and Lu is that Lu does not expressly teach hypotonic medium for urothelium of instant claims 1 and 5; PEG coating of instant claim 3; polymers of claim 7; various agents of instant claims 8-9 of instant claim 1; and osmolality of instant claims 1 and 6.  The deficiencies are cured by Cone and/or Ensign, and Hochberg. 
2. The difference between the instant invention and the applied art does not expressly teach diameter of 500 nm of instant claim 15. 
3. The difference between the instant invention and the applied art is that the applied art does not teach the exact ranges of osmolality and nanoparticle diameter. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lu with hypotonic formulation as taught by Cone and/or Ensign and Hochberg. 
One of the skilled in the art would have been motivated to do so because Cone and/or Ensign teaches local delivery of active agents in hypotonic solution to the mucosal epithelial area being bladder (Cone) and the hypotonic solution containing water provides a uniform gel coating when administering hypotonically to the mucosal epithelial surface, and the hypotonic solution containing polymer coating such as PEG gel coating provides effective barrier coating on mucosal epithelia, as taught by Cone and/or Ensign, and thus the ordinary artisan would have been motivated to combine Lu with Cone and/or Ensign in order to give uniform and barrier coating on mucosal epithelial area, for efficient and rapid drug delivery. 
Further, Hochberg teaches overlapping range of osmolality of bladder and such range would be obvious because the hypotonic formulation can provide osmolality less than certain isotonic points for enhanced delivery, as taught by Cone and/or Ensign and thus, depending on different mucosal surfaces and different excipients, osmolality of hypotonic excipients including water for bladder would be optimized based on Hochberg’s range to obtain the instant ranges, devoid of criticality evidence for the instant ranges. 
Cone and/or Ensign teaches various polymers such as poloxamer, PEG, etc. as a hypotonic coating and thus addition of such polymer coating would have yielded no more than the predictable results of e.g., barrier coating function on the mucosal area, in the absence of evidence to the contrary. 
Further, the active agents of instant claims 8-9 other than those of prior art would be obvious variation because such active agents would have shown predictable results as therapeutic, prophylactic, diagnostic or nutraceutical agents.   

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the maximum particle diameter of prior art with 500 nm of instant claim 15 because such optimization would vary depending on the intended purpose, type of formulation, type of delivery and release, dissolution rate, amounts of used ingredients, etc., and thus the ordinary artisan would lower the particle of Lu to 500nm do so to achieve e.g., faster dissolution rate, in the absence of evidence to the contrary.  Further, Cone and/or Ensign teach 100nm nanoparticles and thus, such particle size of Cone and/or Ensign would be encompassed by the claimed maximum range of 500 nm. 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of nanoparticle diameter and osmolality with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues Lu’s particles are gelatin which dissolves in an aqueous solution, not be taken up by the cells of the epithelium, pass through, then out of the cells into the underlying tissues. 
The Examiner rebuts that according to the instant publication, the claimed biocompatible polymer to prepare the nanoparticles also includes naturally occurring compounds such as gelatin ([0041] and [0057]-[0061]) and medium is aqueous water (instant claim 5), and further, Lu clearly teaches intravesical does of paclitaxel-loaded gelatin nanoparticles in physiological saline was instilled into the bladder, and thus, Lu’s nanoparticles in aqueous solution would be implicitly taken up by the bladder tissue in the absence of evidence to the contrary. Accordingly applicant’s arguments are groundless. 
Applicant argues that Cone disclosing hydrogel does not refer to particles and thus the hydrogel is not transported much less actively transported into the tissue underlying the mucosal surface. 
The Examiner responds that Cone is cited to disclose hypotonic gel forming formulation can be applied to a mucosal coating comprising PEG on an epithelial surface of a subject bladder in order to provide effective barrier coating on mucosal epithelia surface and the Examples disclose the nanoparticles of hypotonic formulation having a size of 100nm. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. Thus, applicant’s arguments are not persuasive. 
Applicant argues that Ensign has no mention of uptake into the bladder tissue, not what would be hypotonic for bladder tissue, nor the need to combine nanoparticles with a hypotonic solution to get uptake into bladder tissue; and Ensign requires inclusion high density PEG brush surface on the particles which is for delivery to the vagina or colon and thus Ensign teaches away from the claimed invention that is not for administration and uptake into the bladder epithelium. 
  The Examiner responds that what she relied on from Ensign is hypotonic formulation having osmolality of 20-200mOsm/kg which is within the claimed range of less than 300mOsm/kg, various therapeutic agents, and PEG coating mucus penetrating nanoparticles penetrated the mucus barrier all the way to the underlying epithelium enhanced mucosal penetration, producing a continuous layer of nanoparticles in both rectal and vaginal tissue ([0246]) and thus, the combination of Lu and Ensign would be taken up by bladder tissue to achieve the claimed invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.   
Applicant argues that the claimed invention provides unexpected results based on Example 2, Figs. 3-4, Example 3, Figs. 5, 6, and 9 and page 43-44 of the specification. 
The Examiner responds that even if the claimed invention would lead to alleged unexpected results, the tested results are not commensurate with scope of the claims because the tested nanoparticles require cisplatin (or CDDP)  ̶  poly-L-aspartic acid (PAA) only wherein the cisplatin is used as a therapeutical agent, and poly-L-aspartic acid is used as the biocompatible biodegradable polymer, and accordingly, it is not sure if any species of therapeutic agents and polymers other than tested species would behave in the same manner as the tested formulation. In other words, the applicant has not shown that based on the tested examples, it is reasonable to expect that other embodiments using different species of active agent/polymers falling within the scope of the claims will behave similarly. Further, the tested data requires amounts of CDDP and PAA, and but instant claim 1 does not require them. Consequently, the tested data is not commensurate with scope of instant claim 1.  
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613